Ludeling, C. J.
In October, 1873, the plaintiff purchased, at a tax sale, a plantation in the parish of Carroll; be paid the price bid, being the full amount of the taxes and penalties due thereon for *426the year 1871, and the costs of sale. In June, 1874, the same property was seized and advertised for sale for the taxes assessed on said property for 1872; and the purchaser enjoins the sale, on the grounds that the State sold the property to satisfy its lien or privilege on the property for the taxes of 1871, and sold it free from all incumbrances. The question for decision is, did the State sell the -property freed from the taxes of 18721 We think not. The State had concurrent mortgages and privileges to secure the taxes due for both years, and the sale did not purport to release the taxes of 1872. The former owner might have redeemed his land by complying with the requirements of the law after the sale; but surely he would not have taken the property back freed from the taxes of 1872. The purchaser bought the property subject to the taxes of 1872.
It is therefore ordered that the judgment of the lower court be affirmed with costs of appeal.